

Exhibit 10.6


Second Amended and Restated
Cabot Microelectronics Corporation 2000 Equity Incentive Plan
[Initial][Annual] Restricted Stock Units Award Agreement for Directors




[Award Date]


[Director Name]]
[Director Address]


Dear [Director First Name]:


I am pleased to inform you (the “Participant”) that the Board of Directors (the
“Board”) of Cabot Microelectronics Corporation (the “Company”), based on the
recommendation of the Nominating and Corporate Governance Committee of the
Board, has approved your participation in the Second Amended and Restated Cabot
Microelectronics Corporation 2000 Equity Incentive Plan, as amended and restated
September 23, 2008 (the "Plan") in consideration of your [initial][annual]
service as a Director of the Company.  A Restricted Stock Units (“RSUs”) Award
(the “Award”) is hereby awarded to the Participant pursuant to the terms of the
Plan and this Restricted Stock Units Award Agreement (the “Agreement”).  Each
RSU represents the right to receive one share of Company common stock (“Stock”)
on the applicable vesting date pursuant to the Agreement and the Plan.  A copy
of the Plan is enclosed.


Participant
 
 
 
Type of Award
 
Number of Shares Subject to RSUs
 
 
Fair Market Value of Shares Subject to RSUs on   Date of Award, [Annual Meeting
for Annual; Date of Election/ Appointment for Initial]
 
Participant ID Number
 
 
 
 
[Director Name]
 
 
 
Restricted Stock Units (RSUs)
 
 
[_____]
 
[FMV/closing price on award date]
 
[xxx-xx-xxxx]
 
Date of Award
          [AD]
Vesting Date(s) [equally, in quarters, over 4 yrs., beginning on first
anniversary, for annual; equally, in quarters, over 3 yrs., beginning on AD, for
initial]
Award Number
 
 
[Annual Meeting Date for Annual][Date of Appointment for Initial]
 
25% [1st anniv. AD]; [AD]
25% [2nd anniv. AD]; [1st anniv. AD]
25% [3rd anniv. AD];[2d anniv. AD]
25% [4th anniv. AD]; [3d anniv. AD]
 
[xxxxx]





This Agreement provides the Participant with the terms of the Award granted to
the Participant. The terms specified in this Agreement are governed by the
provisions of the Plan, which are incorporated herein by reference. The
Compensation Committee of the Board (the “Committee”) has the exclusive
authority to interpret and apply the Plan and this Agreement.  Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement are final and binding on all persons.  To the
extent that there is any conflict between the terms of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein will have the same
meaning as under the Plan, unless stated otherwise.


In consideration of the foregoing and the mutual covenants hereinafter set
forth, it is agreed by and between the Company and the Participant, as follows:


1.  
The Award.  The Award shall become vested and the Participant shall be entitled
to receive one share of Stock for each vested RSU in accordance with the
following table:



Number of Shares
Vesting Date(s) [equally, in quarters, over 4 years, beginning on first
anniversary for annual; equally, in quarters, over 3 years, beginning on AD for
initial]
25%
25%
25%
25%
[1st anniv. AD];[AD]
[2nd anniv. AD]; [1st anniv. AD]
3rd anniv. AD]; [2d anniv. AD]
4th anniv. AD]; [3d anniv. AD]



The Award will be fully vested and the Participant shall be entitled to receive
one share of Stock for each RSU granted pursuant to this Agreement in the event
of the Participant’s death, Disability or a Change in Control, as defined
below.  In addition, upon the Participant’s termination of Service as a Director
of the Company for any reason other than by reason of Cause, death, Disability
or a Change in Control, if at such time the Participant has completed at least
the equivalent of two full terms as a Director of the Company, as defined in the
Company’s bylaws, the Award will be fully vested and the Participant shall be
entitled to receive one share of Stock for each RSU granted pursuant to this
Agreement.  Otherwise, upon the Participant’s termination of Service as a
Director of the Company, the Participant shall immediately cease vesting in the
Award and the unvested portion of the Award shall be forfeited immediately.


For purposes hereof, “Disability” shall have the meaning of permanent and total
disability provided within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (“Code”).


For purposes hereof, “termination of Service” shall have the meaning of a
“separation from service” under Treasury Regulation § 1.409A-1(h).


For purposes hereof, the Plan’s definition of “Change in Control” is modified,
to the extent necessary, to avoid the imposition of an excise tax under Section
409A of the Code and the regulations thereunder (“Section 409A”), to mean a
"change in control event" as such term is defined for purposes of Section
409A.  For purposes of clarity, if an Award would, for example, vest and be paid
on a "Change in Control" as defined herein but payment of such Award would
violate the provisions of Section 409A, then the Award shall vest but will be
paid only in compliance with its terms and Section 409A (i.e., upon a
permissible payment event).
 
 
 
 

--------------------------------------------------------------------------------

 

 
2.  
Termination / Cancellation / Rescission.  The Company may terminate, cancel,
rescind or recover the Award immediately under certain circumstances, including,
but not limited to, the Participant’s:



(a)  
actions constituting Cause, as defined in the Plan, or the Company’s By-laws or
Articles of Incorporation, as applicable;



(b)  
rendering of services for a competitor prior to, or within six (6) months after,
the exercise of any Award or the termination of Participant's Service with the
Company;



(c)  
unauthorized disclosure of any confidential/proprietary information of the
Company to any third party.



In the event of any such termination, cancellation, rescission or revocation,
the Participant must return any Stock obtained by the Participant pursuant to
the Award, or pay to the Company the amount of any gain realized on the sale of
such Stock, and the Company shall be entitled to set-off against the amount of
any such gain any amount owed to the Participant by the Company.  To the extent
applicable, the purchase price for such Stock shall be returned to the
Participant, including any withholding requirements.


3.  
Rights and Restrictions Governing Underlying Stock.  As of the Date of Award,
and until such time as the Participant becomes vested in the RSU and receives a
share of Stock as provided in Section 4 of this Agreement, the Participant shall
have no rights of a shareholder (including, to the extent applicable, voting and
dividend rights) as to each share of Stock subject to the RSU.

 
4.  
Delivery of Stock.  As soon as reasonably practicable following each vesting
date, one or more stock certificates for the appropriate number of shares of
Stock shall be delivered to the Participant or such shares shall be credited to
a brokerage account if the Participant so directs; provided however, that such
certificates shall bear such legends as the Committee, in its sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal and state securities laws.



5.  
Tax Treatment/Tax Withholding.  The Participant will generally be taxed on the
Fair Market Value of the shares of Stock subject to the Award on the date(s)
such shares of Stock are payable to the Participant according to the vesting
terms above.  This income will be taxed as ordinary income but will not be
subject to any withholding taxes.  Instead, the Participant is required to pay
any applicable taxes to the appropriate tax authorities directly.  The income
will be reported to the Participant as part of the Participant’s fees on the
Participant’s annual Form 1099 issued by the Company.



All deliveries and distributions under this Agreement are not subject to tax
withholding unless required under applicable law.  Notwithstanding, the
Participant voluntarily may elect to have the Company withhold any applicable
taxes in accord with and as permitted by Section 8.4 of the Plan.  As a Director
of the Company, the Participant is subject to Section 16 (an “Insider”), of the
Securities Exchange Act of 1934 (“Exchange Act”), and any surrender of
previously owned shares to satisfy tax withholding obligations arising under an
Award must comply with the requirements of Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”), and any other relevant law, regulations and Company
guidelines.


6.  
Transferability.  The Award is not transferable other than: (a) by will or by
the laws of descent and distribution; (b) pursuant to a domestic relations
order; or (c) to members of the Participant’s immediate family, to trusts solely
for the benefit of such immediate family members or to partnerships in which
family members and/or trusts are the only partners, all as provided under the
terms of the Plan.  After any such transfer, the Award shall remain subject to
the terms of the Plan.



7.  
Adjustment of Shares.  In the event of any transaction described in Section 8.6
of the Plan, the terms of this Award (including, without limitation, the number
and kind of shares subject to this Award) shall be adjusted as set forth in
Section 8.6 of the Plan.



8.  
Not an Employment Contract.  The Company’s grant of the Award does not confer
any contractual or other rights of employment or service with the Company.



9.  
Severability.  In the event that any provision of this Agreement is found to be
invalid, illegal or incapable of being enforced by any court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall remain in full force and effect to the fullest extent
permitted by law.



10.  
Waiver.  Failure to insist upon strict compliance with any of the terms and
conditions of this Agreement or the Plan shall not be deemed a waiver of such
term or condition.



11.  
Notices.  Any notices provided for in this Agreement or the Plan must be in
writing and hand delivered, sent by fax or overnight courier, or by postage paid
first class mail.  Notices are to be sent to the Participant at the address
indicated by the Company’s records and to the Company at its principal executive
office.



12.  
Governing Law.  This Agreement shall be construed under the laws of the State of
Delaware.



 IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Date of Award.


    CABOT MICROELECTRONICS CORPORATION
 
                      William P. Noglows
           President and Chief Executive Officer




